This is a petition for the writ of habeas corpus filed in this court on the 30th day of September, 1911. The petition was never presented to this court nor to the presiding judge thereof. It is based upon the contention that the petitioner was convicted in the district court of Oklahoma county on a charge of manslaughter and sentenced to twenty years imprisonment in the state penitentiary; that bail was fixed in the sum of twenty thousand dollars, and that said bail was excessive. There has been no appeal perfected in this court from the original judgment and the time has long since lapsed in which this appeal could have been taken. The writ of habeas corpus is not the proper remedy in this class of cases anyway and in all probability counsel abandoned this application as well as an effort to appeal from the original judgment. The petition does not state grounds for relief and is dismissed for want of prosecution. *Page 718